EXHIBIT 10.40

 

 
CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION



 






DATED THIS                                        18                      DAY
OF                              DEC                                2008










BETWEEN










SUNPOWER MALAYSIA MANUFACTURING SDN. BHD
(COMPANY NO. 824246-W)
(the “Assignor”)










AND










GOVERNMENT OF MALAYSIA
(the “Assignee”)








______­­­­­­_______________________________________




DEED OF ASSIGNMENT
(SPECIAL LOAN ACCOUNT)


_______________________________________________

 

 
 

--------------------------------------------------------------------------------

 





Table of Content
 
 
 1.
 DEFINITIONS AND INTERPRETATIONS
 
1
       
 2.
 ASSIGNMENT
 
 2
 
     
 3.
 ESTABLISHMENT AND OPERATION OF SPECIAL LOAN ACCOUNT
 
 2
       
 4.
 OBLIGATIONS OF THE ASSIGNOR
 
 4
       
 5.
 REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS
 
 5
       
 6.
RIGHTS OF THE ASSIGNEE
 
 6
       
 7.
 UTILISATION OF PROCEEDS
 
 6
       
 8.
ASSIGNOR‘S LIABILITIES
 
 6
       
 9.
 POWER OF ATTORNEY
 
 7
       
 10.
 AMENDMENT
 
7
       
 11.
 GOVERNING LAW
 
7
       
 12.
 NOTICE
 
7
       
 13.
 TAXATION
 
7
       
 14.
 WAIVER
 
7
       
 15.
 PRINCIPAL AND SUBSIDIARY INSTRUMENT
 
8
       

 SCHEDULE 1
   
 10
         
FORM OF NOTICE OF ASSIGNMENT
 
 10
       
SCHEDULE 2
   
 12
 
FORM OF CERTIFICATE OF PAYMENT
         
 12



 
 

--------------------------------------------------------------------------------

 



THIS DEED OF ASSIGNMENT (SPECIAL LOAN ACCOUNT) (hereinafter referred to as “this
Deed”) is made this 18 day of     DEC     2008




BETWEEN




(1)  
SUNPOWER MALAYSIA MANUFACTURING SDN. BHD. (Company No: 824246-W) a company
incorporated in Malaysia under the Companies Act 1965 and having its registered
address at Level 41 – Suite B, Menara Maxis, Kuala Lumpur City Centre,
50088  Kuala Lumpur (hereinafter referred to as “the Assignor”) of the one part;





AND




(2)
GOVERNMENT OF MALAYSIA, for this purpose being represented by the Ministry Of
Finance having its address at Kompleks Kementerian Kewangan, No. 5, Persiaran
Perdana, Precinct 2, 62592 Putrajaya (hereinafter referred to as “the Assignee”)
of the other part.



(The Assignor and the Assignee are hereby referred to as “Parties” and
individually referred to as “Party”, as the context may require.)




WHEREAS:


A.  
Pursuant to a Facility Agreement (hereinafter referred to as the “Facility
Agreement”) entered into by the Parties on even date, the Assignee has agreed to
make available to the Assignor the sum of Ringgit One Billion
(RM1,000,000,000.00) only (hereinafter referred as “the Facility”) for the
purposes specified in the Facility Agreement.



B.  
By the terms of the Facility Agreement, it was agreed between the Assignee and
the Assignor that this Deed shall form part of the security to the Facility
under the Facility Agreement.





NOW IT IS HEREBY AGREED BY THE PARTIES HEREIN as follows:




1.           DEFINITIONS AND INTERPRETATIONS


 
1.1
Unless the context otherwise requires and save as specifically defined in this
Deed, words and expression in the Facility Agreement shall have the same
meanings when used in this Deed.



1.2           In this Deed, unless the context otherwise requires:


 
“Assigned Sum”
means all present and future sums, rights, title and interest of the Assignor in
and to all moneys standing to the credit of the Special Loan Account or to be
paid into or for the credit of the Special Loan Account pursuant to Clause 3 of
this Deed;



1

--------------------------------------------------------------------------------


 
“Security Account Bank”
means Malayan Banking Berhad;



 
 “Special Loan Account”
means the account opened and maintained by the Assignor with the Security
Account Bank under account number *** pursuant to and in accordance with this
Deed.



1.3         In this Deed, unless the context otherwise requires:


(a)  
any references to any statute shall be a reference to that statute as amended or
re-enacted from time to time;



(b)  
references to Clauses and Schedules shall unless otherwise expressly provided be
references to Clauses and Schedules to this Deed;



(c)  
the headings are for ease of reference only;



(d)  
any references to the singular includes the plural and vice versa;



(e)  
any references to the masculine gender includes the feminine and vice versa;



(f)  
the schedules and the annexures to this Deed (if any) are to be read and
construed as essential parts of this Deed.





2.           ASSIGNMENT


 
2.1
The Assignor as the beneficial owner of the Special Loan Account hereby agrees
to assign absolutely to the Assignee the Assigned Sum for the purpose of
securing payment of the Indebtedness subject to the terms and conditions of this
Deed. Save and except as expressly provided above, the Assignee shall have no
obligation of any kind whatsoever in relation to the obligations or be under any
liability whatsoever.



 
2.2
The Assignor shall be entitled at its own costs and expenses, subject to the
written consent by the Assignee, to obtain a discharge and release of this Deed
at any time upon repayment of the Indebtedness to the Assignee.





3.           ESTABLISHMENT AND OPERATION OF SPECIAL LOAN ACCOUNT


 
3.1
The Assignor has opened the Special Loan Account with the Security Account Bank
and such Special Loan Account shall be operated by one (1) authorized signatory
of the Assignee and one (1) authorized signatory of the Assignor. Both Parties
shall inform the other Party of their respective nominated signatories before
they are appointed. The Party nominating a signatory shall be allowed to change
the signatory so appointed from time to time, provided always that such Party
shall provide the other Party with prior written notice.



*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
2

--------------------------------------------------------------------------------


 
3.2
Upon the execution of this Deed, the Assignor shall issue the notice of
assignment to the Security Account Bank in the form set out in Schedule 1 hereto
and shall send a copy of the same to the Assignee. The Assignor shall procure
the Security Account Bank to notify the Assignor and the Assignee of the
acceptance of such notice of assignment within fourteen (14) days from the date
of receipt of such notice.



 
3.3
The transactions involving the Special Loan Account are as follows:



(a)  
Payment to Special Loan Account



The Assignor shall pay or procure the following payments to the Special Loan
Account namely:


(i)  
payment of the funds to be received by the Assignor under the Facility from time
to time in accordance with the terms specified in the Facility Agreement; and



(ii)  
the scheduled repayment amounts more particularly set out in Clause 7.2 of the
Facility Agreement.



(b)  
Withdrawal from the Special Loan Account



 
(i)
Subject to Clause 3.6(b) herein, for so long as any amounts are payable by the
Assignor to the Lender under this Agreement, the Assignor may make withdrawal
from the Special Loan Account for the purpose of the Project at any time
provided that the Assignor has submitted to MIDA a Loan Withdrawal Notice (in
the form as set out in Schedule 8) together with a certificate of payment (in
the form as set out in Schedule 7) for withdrawal from the Special Loan Account
together with the cheque(s) for such withdrawal signed by the Assignor’s
signatory. The Assignee shall, within seven (7) days of the receipt of the
certificate of payment duly certified by MIDA, sign and return the cheque(s) to
the Assignor, for the withdrawal of funds from the Special Loan Account provided
that in any event the Assignee shall, within fourteen (14) days of the delivery
by the Assignor of the certificate of payment to MIDA, sign and return the
cheque(s) to the Assignor, for the withdrawal of funds from the Special Loan
Account.



 
(ii)
Subject to Clause 7.2 of the Facility Agreement, the Assignee hereby agrees that
the Assignor is permitted to withdraw any unutilized amounts for the purposes of
repayment in accordance with the Repayment Schedule.



 
3.4
The Assignor shall submit the monthly bank statements in relation to the Special
Loan Account for any month to the Assignee within thirty (30) days from the last
day of that month.





3

--------------------------------------------------------------------------------




 
3.5
The Assignor shall manage the Special Loan Account in accordance with the terms
and conditions contained in this Deed until the Indebtedness is fully paid,
settled and discharged.





4.
OBLIGATIONS OF THE ASSIGNOR



The Assignor shall maintain the Special Loan Account until the Indebtedness has
been fully paid, settled and discharged.






5.           REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS


The Assignor hereby guarantees and undertakes to the Assignee the following:


(a)  
that the Assignor shall not and has never assigned or charged the Special Loan
Account  in favour of any third party, and the Assignor shall not without the
prior written consent of the Assignee sell, assign, charge or mortgage the
Special Loan Account;



(b)  
that the Assignor  shall do or carry out every request or instruction of the
Assignee from time to time for the purpose of effecting this Deed and all rights
of the Assignee herein;



(c)  
that the Assignor at any time and from time to time, shall do and fully comply
with all requests of the Assignee to forward all relevant instruments, documents
and records required to the Assignee to enable the Assignee to obtain full
benefits under this Deed;



(d)  
that in the event any claims or remedies intended to be assigned under this Deed
is invalid or unenforceable by the Assignee, the Assignor shall make the
necessary claims and remedies under its own name in respect of the Assigned Sum
and shall immediately deliver whatever monies received by the Assignor to the
Assignee and until the said monies are delivered  to the Assignee, the same
shall be kept in trust in favour of the Assignor;



(e)  
that the Assignor has and shall ensure and shall carry out all its obligations
under any contract between the Assignor and the Security Account Bank relating
to the Special Loan Account and shall not do or omit any act which will result
in the Security Account Bank terminating the said contract; and



 
         (f)
that the Assignor shall not, without the prior written consent of the Assignee
first having been obtained, agree to amend, vary or modify any contract relating
to the Special Loan Account between the Assignor and the Security Account Bank
or to release the Security Account Bank from any obligation or to waive any
breach of contract, or to allow any act or negligence of the Security Account
Bank which shall cause breach of contract or agree to any claims caused by or
relevant to any contract between the Assignor and the Security Account Bank
relating to Special Loan Account.





4

--------------------------------------------------------------------------------


 
 

6.
RIGHTS OF THE ASSIGNEE



6.1  
Without prejudice to the other provisions under this Deed, this Deed shall be
enforceable immediately upon the declaration of an Events of Default under
Clause 12 of the Facility Agreement and the Assignee shall automatically have
the right to enforce all of its rights and powers under the laws, the Facility
Agreement and this Deed without any notice or consent of the Assignor.



6.2  
At any time upon the enforcement of the security hereby created:



(a)  
the Assignee shall have the right to give notice to the Security Account Bank in
accordance with paragraph (iii) of the notice of the assignment which has been
delivered to the Security Account Bank as described in Clause 4.1; and/or



(b)  
the Assignee shall have the right to utilize all or part of the Assigned Sum to
settle the Indebtedness.





7.           UTILISATION OF PROCEEDS


All moneys recovered or received by the Assignee from the enforcement of the
security hereby created shall be applied by the Assignee in any manner as it
shall deem fit, in satisfaction of the Indebtedness payable by the Assignor
under the Facility Agreement and the surplus thereof (if any) shall be paid by
the Assignee to the Assignor.




8.           ASSIGNOR‘S LIABILITIES


8.1  
Without prejudice to any provision to the contrary in this Deed, the Assignor
shall still have the obligation in respect of any contract between the Assignor
and the Bank in relation to the Special Loan Account to comply and fulfill all
its obligations therein. The Assignee shall not have any obligations or
liabilities relating to any contract between the Assignor and the Bank pursuant
to the Special Loan Account specifically because of this Deed, and it is not
required or obligated in any way whatsoever to comply with and fulfill any
obligation of the Assignor relating to any contract between the Assignor and the
Bank pursuant to the Special Loan Account or to make any payment, or to make any
enquiry on any payment already made, or implementation of any obligation
relating to any contract between the Assignor and the Bank pursuant to the
Special Loan Account or to make any claims, or commence any action to collect
any monies, or to enforce any rights or advantage which has been assigned to the
Assignee in accordance with the terms of this Deed or in relation to any rights
of the Assignee.



8.2  
The Assignor hereby agrees to indemnify and hold the Assignee harmless from all
costs, claims, damages, liabilities and expenses (including the legal cost)
reasonably and directly incurred by the Assignee howsoever caused from this Deed
or the rights which have been assigned to the Assignee in accordance with this
Deed.





5

--------------------------------------------------------------------------------


9.           POWER OF ATTORNEY


9.1  
The Assignor hereby by way of security irrevocably appoints the Assignee to be
its attorney and on its behalf and in its name or otherwise, upon this Deed
becoming enforceable in accordance with Clause 6.1, to execute and do all such
assurance, acts and things which the Assignor ought to do under the covenants
and provisions contained in this Deed generally in its name or otherwise and on
its behalf to exercise all or any of the powers, authorities and discretions
conferred by or pursuant to this Deed on the Assignor and (without prejudice to
the generality of the foregoing) to seal and deliver and otherwise perfect any
deed, assurance, agreement, instrument or act which it or he may deem proper
in  or for the purpose of exercising any of such powers, authorities and
discretions.



9.2  
The Assignor hereby ratifies and confirms and agrees to ratify and confirm
whatever any such attorney as is mentioned in sub-clause (1) of this Clause 9
shall do or purport to do in the lawful exercise of all or any of the powers,
authorities and discretion referred to in such sub-clause.





10.       AMENDMENT


The provisions and terms of this Deed may at any time and from time to time be
varied, amended or modified by mutual consent of the Parties hereto. No
amendment, variation or modification of any provision of this Deed shall be
effective unless made in writing by way of a supplementary deed specifically
referring to this Deed and signed by the duly authorized representatives of the
Parties.




11.           GOVERNING LAW


 
11.1
This Deed shall be governed by and construed in all respects in accordance with
the laws of Malaysia.



 
11.2
The Parties hereto hereby submit to the jurisdiction of the Courts of Malaysia
in all matters connected with the obligations and liabilities of the Parties
under this Deed.



12.           NOTICE


Clause 21 of the Facility Agreement shall apply mutatis mutandis, to any notice
or communication as contained in this Deed towards the Assignor.






13.           TAXATION


All monies to be paid by the Assignor for the discharge of the Indebtedness
shall be made -


(a)  
free from any prohibition or condition;



6

--------------------------------------------------------------------------------




(b)  
free from and not subject to (except as otherwise imposed by laws) any set-off
or provisions relating to any tax; and



(c)  
without any set-off or provision (except as otherwise imposed by laws) on the
account from any bank charges or commission whatsoever.





14.           WAIVER


No failure or delay on the part of the Assignee in exercising nor any omission
to exercise any right, power, privilege or remedy accruing to the Assignee under
this Deed shall be construed as a waiver thereof or an acquiescence in any
default affect or impair any right, power, privilege or remedy of the Assignee
in respect of any other or subsequent default nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise thereof or
the exercise of any other right or remedy. The rights and remedies herein
provided are cumulative and not exclusive of any other rights or remedies
provided by law.




15.           PRINCIPAL AND SUBSIDIARY INSTRUMENT


It is hereby agreed and declared that this Deed and  the Facility Agreement, are
instruments all employed in one transaction to secure the sum of Ringgit  One
Billion (RM1,000,000,000.00) only, interest thereon and all other amounts to be
paid by the Assignor to the Assignee hereunder within the meaning of Section
4(3) of the Stamp Act 1949 and for the purpose of the said section, the Facility
Agreement is deemed to be the principal or primary instrument and this Deed the
auxiliary or secondary instrument.






(THE REMAINDER OF THIS PAGE IS LEFT BLANK)









 
7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the Parties hereunto set their seal and hand respectively on
the day and year first set out above:




ASSIGNOR



The Common Seal of   )  SUNPOWER MALAYSIA  )  MANUFACTURING SDN BHD  )  (COMPANY
NO: 824246-W)  )  was hereunto affixed  )  in the presence of:  )

 




 

 /s/ Robert David Vinje  /s/ Lim Poh Seng  Director  Director/Secretary  Name:
Robert David Vinje  Name: Lim Poh Seng  NRIC/Passport No: 076374772
 NRIC/Passport No: 710228-10-5519

 




















ASSIGNEE
 

Signed for and on behalf of  ) 
/s/ DATUK LATIFAH BT. DATUK ABU MANSOR 
GOVERNMENT OF MALAYSIA  )   DATUK LATIFAH BT. DATUK ABU MANSOR in the presence
of )   Deputy Secretary General (Policy)   )   Ministry of Finance Malaysia











8

--------------------------------------------------------------------------------



 




ATTESTATION




I,      AUDREY QUAY SOOK
LYN                                                                           
an Advocate and Solicitor of the High Court in Malaya practicing at Kuala Lumpur
hereby certify that on this    18    day of December                       2008
the Common Seal of SUNPOWER MALAYSIA MANUFACTURING SDN BHD (Co. No. 824246-W)
was duly affixed on the above written instrument in my presence in accordance
with the Articles of Association of the said Company.


Dated this                                18           day
of                      December                                2008




                Witness my hand




  /s/ Audrey Quay Sook Lyn
    Audrey Quay Sook Lyn
            Advocate & Solicitor
                 Kuala Lumpur



















 
9

--------------------------------------------------------------------------------

 

SCHEDULE 1
[Clause 3.1]


 
FORM OF NOTICE OF ASSIGNMENT
 


Date                      :




To           :           Bank
[Address]


Attn           :




Sirs,


NOTICE OF ASSIGNMENT OF A SPECIAL LOAN ACCOUNT (ACCOUNT NO. 5040 494 114 47) TO
THE GOVERNMENT OF MALAYSIA UNDER DEED OF ASSIGNMENT DATED_[]


We wish to inform you that we have entered into a loan agreement (“Facility
Agreement”) with the Government of Malaysia on the [   ] in which the Government
of Malaysia has agreed to provide us with a loan facility of up to the aggregate
principal amount of Ringgit One Hundred Eighty Three Million and One Hundred
Thousand (RM1,000,000,000.00).


By this notice we hereby inform you that –


(i)
pursuant to a Deed of Assignment dated [                ] (the “Deed”) between
us (the “Assignor”) and the Government of Malaysia (the “Assignee”) and as
security for our indebtedness to the Assignee under the Facility Agreement, we
have agreed to assign to the Assignee all our present and future sums, rights,
title and interest in and to all moneys standing to the credit of the Special
Loan Account or to be paid into or for the credit of the Special Loan Account
according to the terms specified in the Deed;



(ii)  
as long as the Deed has not been enforced, you are authorised and directed to
allow us to make withdrawals in accordance with the authorized mode of operation
of the Special Loan Account as provided by us to you ;



(iii)  
only after the Deed has been enforced as a result of an event of default under
the Facility Agreement, you are authorised and directed to pay the Assigned Sum
to the Assignee or otherwise act in accordance with any directions by the
Assignee, and thereafter agree to accept and recognise any notice in writing to
the Assignee informing you that the said Deed has been so enforced;



(iv)  
all powers and directions in the notice therein is not to be nullified or
amended by us without securing the written agreement from the Assignee; and



(v)  
unless otherwise defined herein, terms in the Deed shall have the same meanings
when used herein.



10

--------------------------------------------------------------------------------


Please acknowledge receipt of this notice and your approval of the matter
mentioned above by signing the two (2) duplicate copies of this notice and
immediately return one (1) each to the Assignee and ourselves.


Yours faithfully,




………………………………
Name


c.c           Ketua Setiausaha Perbendaharaan
Bahagian Pengurusan Pinjaman, Pasaran Kewangan dan Aktuari
Aras 5, Blok Tengah, Perbendaharaan Malaysia
Kompleks Kementerian Kewangan
No. 5, Persiaran Perdana, Precinct 2,
Pusat Pentadbiran Kerajaan Persekutuan
62592 PUTRAJAYA


……………………………………………………………………………………………………


ACKNOWLEDGEMENT OF ACCEPTANCE


TO        (i)        Ketua Setiausaha Perbendaharaan
Bahagian Pengurusan Pinjaman, Pasaran Kewangan dan Aktuari
Aras 5, Blok Tengah, Perbendaharaan Malaysia
Kompleks Kementerian Kewangan
Precinct 2, Pusat Pentadbiran Kerajaan Persekutuan
62592 PUTRAJAYA


 
(ii)
SunPower Malaysia Manufacturing Sdn. Bhd.



We hereby acknowledge the acceptance of the Notice of Assignment relating to the
Special Loan Account (account no.: ***) and hereby agree to comply with the
terms in the said notice.


…………………………………………


Name                                           :


For and on behalf                                           : Malayan Banking
Berhad


Date                                           : [  ]


























*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 
11

--------------------------------------------------------------------------------

 
CERTIFICATE OF PAYMENT [image2.jpg]
 
12

--------------------------------------------------------------------------------

